                   Case 19-34698 Document 465 Filed in TXSB on 04/06/20 Page 1 of 6




                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

        In re:                                                          §
                                                                        §      Chapter 11
                                              1
        KP ENGINEERING, LP, et al.,                                     §
                                                                        §      Case No. 19-34698 (DRJ)
                   Debtors.                                             §
                                                                        §      (Jointly Administered)
                                                                        §

              THE UNSECURED CREDITORS COMMITTEE’S MOTION FOR AN ORDER
             PURSUANT TO SECTIONS 105(A) AND 107(B) OF THE BANKRUPTCY CODE
                AUTHORIZING THE COMMITTEE TO FILE UNDER SEAL CERTAIN
                             CONFIDENTIAL INFORMATION

                   THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
                   YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
                   CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF
                   YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE
                   A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU
                   MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
                   DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
                   WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT
                   FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
                   WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE
                   MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
                   ATTEND THE HEARING. UNLESS THE PARTIES AGREE
                   OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
                   HEARING AND MAY DECIDE THE MOTION AT THE HEARING.
                   EMERGENCY RELIEF HAS BEEN REQUESTED.

                   IF THE COURT CONSIDERS THE MOTION ON AN EMERGENCY
                   BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS TO ANSWER.
                   IF YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE
                   THAT THE EMERGENCY CONSIDERATION IS NOT WARRANTED,
                   YOU SHOULD FILE AN IMMEDIATE RESPONSE.

        TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:




        1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
        KP Engineering, LP (7785) and KP Engineering, LLC (0294). The location of the Debtors’ corporate headquarters
        and the Debtors’ service address is: 5555 Old Jacksonville Highway, Tyler, TX 75703.

        PAGE 1
4813-1764-7033.1
                   Case 19-34698 Document 465 Filed in TXSB on 04/06/20 Page 2 of 6




                   The Official Committee of Unsecured Creditors (the “Committee”) of KP Engineering,

        LP and KP Engineering, LLC, as debtors and debtors in possession (collectively, the “Debtors”),

        in the above-captioned chapter 11 cases (“Chapter 11 Cases”) and hereby submits this Motion to

        File Under Seal (the “Motion”), and would respectfully show the Court as follows:

                                                        I.
                                                  JURISDICTION

                   1.     This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

        1334.

                   2.     This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this

        Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                   3.     The statutory bases for relief are Sections 105(a) and 107(b) of Title 11 of the

        United States Code (the “Bankruptcy Code”), Rule 9018 of the Federal Rules of Bankruptcy

        Procedure (the “Bankruptcy Rules”), and Rules 9013-1 and 9037-1 of the Bankruptcy Local

        Rules for the United States Bankruptcy Court for the Southern District of Texas (the

        “Bankruptcy Local Rules”).

                                                       II.
                                                    SUMMARY

                   4.     The Committee seeks an order, substantially in the form attached hereto as

        Exhibit A: (a) authorizing the Committee to redact a certain exhibit listed as “Confidential” (the

        “Exhibit”)pursuant to the Stipulation and Order Governing the Production and/or Disclosure of

        Discovery Materials [Docket No. 166] (the “Protective Order”); and (b) directing that the un-

        redacted Complaint shall remain under seal and confidential and not be made available to anyone

        except to (i) the Court and (ii) the Debtors on a confidential basis.




        PAGE 2
4813-1764-7033.1
                   Case 19-34698 Document 465 Filed in TXSB on 04/06/20 Page 3 of 6




                                                     III.
                                                 BACKGROUND

                   5.    On August 23, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

        for relief under chapter 11 of title 11 of the United States Code, commencing these Chapter 11

        Cases.

                   6.    On September 26, 2019, the parties entered into the Protective Order. See [Docket

        No. 166]. After the parties entered into the Protective Order, the Committee received certain

        documents from the Debtors, and continues to receive such documents today.

                   7.    On April 1, 2020, the Debtors’ filed an Emergency Motion to Approve the

        Disclosure Statement [Docket No. 454] and set it for hearing on April 8, 2020 (the “Disclosure

        Statement Hearing”)

                   8.    On April 2, 2020, the Committee filed its Emergency Motion to Strike the

        Debtors’ Proposed Plan or, in the alternative, Terminate Exclusivity [Docket No. 457], and set it

        for hearing on April 8, 2020 as well (the “Motion to Strike Hearing”) (collectively, the

        Disclosure Statement Hearing and the Motion to Strike Hearing are the “Hearings”).

                   9.    The Committee seeks to use a document that was produced pursuant to the

        Protective Order at the Hearings.

                                                     IV.
                                              BASIS FOR RELIEF

                   10.   Section 105(a) of the Bankruptcy Code codifies the inherent equitable powers of

        the bankruptcy court and empowers the bankruptcy court to “issue any order, process, or

        judgment that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. §

        105(a). Section 107(b) of the Bankruptcy Code provides bankruptcy courts with the power to

        issue orders that will protect entities from potential harm that may result from the disclosure of

        certain confidential information. See 11 U.S.C. § 107(b); see also In re Gen. Homes Corp., 181

        PAGE 3
4813-1764-7033.1
                   Case 19-34698 Document 465 Filed in TXSB on 04/06/20 Page 4 of 6




        B.R. 898, 903 (Bankr. S.D. Tex. 1995). This section provides in relevant part: “On request of a

        party in interest, the bankruptcy court shall, and on the bankruptcy court’s own motion, the

        bankruptcy court may . . . protect an entity with respect to a trade secret or confidential research,

        development, or commercial information.” 11 U.S.C. § 107(b)(1).

                   11.   Further, Bankruptcy Rule 9018 defines the procedures by which a party may

        move for relief under section 107(b) of the Bankruptcy Code. Specifically, Bankruptcy Rule

        9018 provides, in relevant part, that on motion “the court may make any order which justice

        requires . . . to protect the estate or any entity in respect of a trade secret or other confidential

        research, development, or commercial information. . . .” Additionally, Bankruptcy Local Rule

        9037-1 provides, in relevant part, that “[a] motion, reply or other document may initially be filed

        under seal if the filing party simultaneously files a motion requesting that the document be

        maintained under seal.”

                   12.   As required by the Protective Order, the Committee seeks to seal material it has

        received in discovery and that has been designated as Confidential by other parties.

                                                  V.
                                       EMERGENCY CONSIDERATION

                   13.   Pursuant to Bankruptcy Local Rule 9013-1(i), the Committee respectfully submits

        that emergency consideration of this Motion is warranted. The Hearings are two days away, and

        the Committee believes that presenting the Exhibit is crucial for their position at the Hearings.

        Accordingly, the Committee submits that this Motion warrants emergency consideration, and

        respectfully requests that the Court approve the relief requested in this Motion on an emergency

        basis.




        PAGE 4
4813-1764-7033.1
                   Case 19-34698 Document 465 Filed in TXSB on 04/06/20 Page 5 of 6




                                                      VI.
                                                  CONCLUSION

                   WHEREFORE, the Committee respectfully requests that this Court enter an order that:

        (a) grants the Motion; (b) grants all other relief that this Court deems just and proper.


                   Dated: April 6, 2020                Respectfully submitted,
                   Houston, Texas
                                                       Foley & Lardner LLP

                                                       /s/ John P. Melko
                                                       John P. Melko
                                                       State Bar No. 13919600
                                                       Email: jmelko@foley.com
                                                       Sean T. Wilson
                                                       State Bar No. 24077962
                                                       Email: swilson@foley.com
                                                       1000 Louisiana Street, Suite 2000
                                                       Houston, TX 77002
                                                       Telephone: 713.276.5500
                                                       Facsimile: 713.276-5555

                                                       -and-

                                                       Mark Moore
                                                       State Bar No. 24074751
                                                       Email: mmoore@foley.com
                                                       2021 McKinney Avenue Suite 1600
                                                       Dallas, TX 75201
                                                       Telephone:214.999.3000
                                                       Facsimile: 214.999.4667

                                                       ATTORNEYS FOR THE OFFICIAL
                                                       COMMITTEE OF UNSECURED CREDITORS




        PAGE 5
4813-1764-7033.1
                   Case 19-34698 Document 465 Filed in TXSB on 04/06/20 Page 6 of 6




                                        CERTIFICATE OF SERVICE

               I do hereby certify that on April 6, 2020 a true and correct copy of the foregoing pleading
        was served via CM/ECF to all parties authorized to receive electronic notice in this case.

                                                                    /s/ John P. Melko
                                                                    John P. Melko




        PAGE 6
4813-1764-7033.1
